          CASE 0:20-cr-00100-WMW-KMM Doc. 69 Filed 11/20/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


United States of America,                              Case No. 20-cr-0100 (WMW/KMM)

                              Plaintiff,
                                                      PRELIMINARY ORDER OF
          v.                                               FORFEITURE

Davontay Dewayne Mitchell and Richard
Van Tran,

                              Defendants.


          Before the Court is the unopposed motion of Plaintiff United States of America for

a preliminary order of forfeiture. (Dkt. 67.) The Court finds that the property at issue is

subject to forfeiture, 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), and that the United

States has established the requisite nexus between such property and the offenses of

which Defendants Davontay Dewayne Mitchell and Richard Van Tran have been found

guilty.

          Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED:

          1.    Plaintiff United States of America’s Motion for a Preliminary Order of

Forfeiture, (Dkt. 67), is GRANTED.

          2.    Defendants Davontay Dewayne Mitchell and Richard Van Tran shall forfeit

to the United States a black Ruger 9 mm LC9 pistol with serial number 454-29261, and

all accessories and ammunition seized therewith (the Property), pursuant to 18 U.S.C.

§ 924(d)(1) in conjunction with 28 U.S.C. § 2461(c).
       CASE 0:20-cr-00100-WMW-KMM Doc. 69 Filed 11/20/20 Page 2 of 2




       3.     The United States Attorney General or an authorized designee may seize

and maintain custody and control of the Property pending the entry of a Final Order of

Forfeiture.

       4.     Pursuant to 21 U.S.C. § 853(n)(1), as incorporated by 28 U.S.C. § 2461(c),

the United States shall publish and give notice of this Order and the intent of the United

States to dispose of the Property in such manner as the Attorney General may direct.

       5.     This Order shall become final as to Defendants at the time of sentencing,

made part of the sentence and included in the judgment. Fed. R. Crim. P. 32.2(b)(4)(A),

(B).

       6.     Following the Court’s disposition of any petitions filed pursuant to

21 U.S.C. § 853(n)(2) or, if no petitions are filed, following the expiration of the time

period established to file such petitions, the United States shall have clear title to the

Property and may warrant good title to any subsequent purchaser or transferee.

       7.     This Court shall retain jurisdiction to enforce this Order and to amend it as

necessary. Fed. R. Crim. P. 32.2(e).



Dated: November 20, 2020                               s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                            2
